Exhibit 10.1

 

SECOND AMENDMENT TO

CONSULTING AGREEMENT

 

 

WHEREAS, the Company and the Consultant entered into a Consulting Agreement
effective the 1st day of June, 2003, which agreement was amended and restated by
the Consulting Agreement (the "Agreement") between Edward L. Moses and Horizon
Offshore Contractors, Inc., entered into the 3rd day of December, 2003, and
amended as of 1st day of April, 2004, (the "First Amendment"); and

 

WHEREAS the parties do hereby agree as follows the desire to amend the Agreement
as provided herein to conform the Agreement to the intent of the parties at the
time the Agreement was signed;

 

NOW THEREFORE, for the mutual promises and covenants set forth herein this, the
Second Amendment to the Agreement is entered into by and between the parties
effective the 8th day of November, 2004:

 

1.     Unless otherwise defined herein, all capitalized terms shall have the
meaning assigned to them in the Agreement.

 

2.     The first and second sentences only of Section 1 (c) is deleted in its
entirety and replaced by the following, with the remainder of Section 1 (c)
remaining as stated:

 

(c)     In exchange for Consultant's services and covenants hereunder, the
Company shall pay Consultant a fee of U.S. $200,000.00 for services rendered
from June 1, 2003 to May 31, 2004, and $30,000 for services for the remainder of
the term of this Agreement.

 

3.     For the avoidance of doubt, the Parties agree that the total fees payable
to Consultant for services rendered under the Agreement and any Amendment
thereto is $355,000, and that of this amount, Consultant has received $334,900,
so that upon signing this Second Amendment, Consultant will be entitled to
payment of $20,100 in full and final satisfaction of his fees for services
rendered.

 

3.     Except as expressly modified herein, all other terms and conditions of
the Agreement and First Amendment are unchanged and remain in full force and
effect.

 

 

/s/ Edward L. Moses

 

/s/ Bill J. Lam

Consultant   Horizon Offshore Contractors, Inc.       Date:    November 8, 2004
  Date:   November 8, 2004